Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brent Chatham Reg. No. 73,954 on August 27, 2021.
The application has been amended as follows: 





a processor being configured to:
receive information from the one or more NF entities and from the network management entity, the received information being relevant to generate a context;
generate the context based on the received information; 
based on the generated context, send context-related information towards one or more impacted entities that are impacted by the generated context, the one or more impacted entities being selected from the one or more NF entities and the network management entity; and
block, for a first period of time, transmission of the generated context towards the one or more NF entities upon receiving a notification message from the network management entity,
wherein the notification message is generated by the network management entity once the network management entity decides to enforce a change upon receiving the generated context from the controlling entity, and
wherein the first period of time is greater than or equal to a second period of time required for the network management entity to enforce the change.

Claim 2 (Original):  The controlling entity of claim 1, wherein the information from the network management entity is received using a first interface; and


Claim 3 (Original):  The controlling entity of claim 2, wherein the context-related information is sent towards the network management entity using the first interface when the network management entity is an impacted entity; and
wherein the context-related information is sent towards a respective one of the one or more NF entities using the second interface when the respective one of the one or more NF entities is an impacted entity.

Claim 4 (Currently Amended):  The controlling entity of claim 3, wherein the context-related information sent towards an impacted entity configured to enforce the change upon receiving the generated context includes the generated context; and
wherein the context-related information sent towards an impacted entity configured to be influenced by the enforced change includes a notification message about a type of the generated context.

Claim 5 (Original):  The controlling entity of claim 4, wherein the type of the generated context has a format giving an indication about only a first entity comprising the impacted entity configured to enforce the change, or about the first entity comprising the impacted entity configured to enforce the change together with a second entity comprising the impacted entity configured to be influenced by the enforced change;
wherein the second entity is other than the first entity; and


Claim 6 (Canceled).

Claim 7 (Currently Amended):  A method, performed at a controlling entity, for communicating with a network management entity and one or more network function (NF) entities, the method comprising:
receiving information from the one or more NF entities and from the network management entity, the received information being relevant to generate a context;
generating the context based on the received information; 
based on the generated context, sending context-related information towards one or more entities that are impacted by the generated context, the one or more impacted entities being selected from the one or more NF entities and the network management entity; and
blocking, for a first period of time, transmission of any generated context towards the one or more NF entities upon receiving a notification message from the network management entity,
wherein the notification message is generated by the network management entity once the network management entity decides to enforce a change upon receiving the generated context derived from the context-related information; and
wherein the first period of time is greater than or equal to a second period of time required for the network management entity to enforce the change.

Claim 8 (Currently Amended):  The method of claim [[1]] 7, wherein the information from the network management entity is received using a first interface; and
wherein the information from the one or more NF entities is received using a respective second interface.

Claim 9 (Original):  The method of claim 8, wherein the context-related information is sent towards the network management entity using the first interface when the network management entity is an impacted entity; and
wherein the context-related information is sent towards a respective one of the one or more NF entities using the second interface when the respective one of the one or more NF entities is an impacted entity.

Claim 10 (Currently Amended):  The method of claim 9, wherein the context-related information sent towards an impacted entity configured to enforce [[a]] the change upon receiving the generated context includes the generated context; and
wherein the context-related information sent towards an impacted entity configured to be influenced by the enforced change includes a notification message about a type of the generated context.


wherein the second entity is other than the first entity; and
wherein the one or more NF entities are deployed in the first entity and the network management entity is deployed in the second entity, or the one or more NF entities are deployed in the second entity and the network management entity is deployed in the first entity.

Claim 12 (Canceled).

Claim 13 (Currently Amended):  A non-transitory computer readable medium，comprising a program code, wherein when executed by a processor, the program code causes the processor to perform a method comprising:
receiving information from one or more network function (NF) entities and from a network management entity, the received information being relevant to generate a context;
generating the context based on the received information;
based on the generated context, sending context-related information towards one or more entities that are impacted by the generated context, the one or more entities ; and
blocking, for a first period of time, transmission of any generated context towards the one or more NF entities upon receiving a notification message from the network management entity,
wherein the notification message is generated by the network management entity once the network management entity decides to enforce a change upon receiving the generated context derived from the context-related information; and
wherein the first period of time is greater than or equal to a second period of time required for the network management entity to enforce the change.

Claim 14 (Original):  The non-transitory computer readable medium of claim 13, wherein the information from the network management entity is received using a first interface; and
wherein the information from the one or more NF entities is received using a respective second interface.

Claim 15 (Original):  The non-transitory computer readable medium of claim 14, wherein the context-related information is sent towards the network management entity using the first interface when the network management entity is an impacted entity; and
wherein the context-related information is sent towards a respective one of the one or more NF entities using the second interface when the respective one of the one or more NF entities is an impacted entity.

Claim 16 (Currently Amended):  The non-transitory computer readable medium of claim 15, wherein the context-related information sent towards an impacted entity configured to enforce [[a]] the change upon receiving the generated context includes the generated context; and
wherein the context-related information sent towards an impacted entity configured to be influenced by the enforced change includes a notification message about a type of the generated context.

Claim 17 (Original):  The non-transitory computer readable medium of claim 16, wherein the type of the generated context has a format giving an indication about only a first entity comprising the impacted entity that is configured to enforce the change, or about the first entity comprising the impacted entity configured to enforce the change together with a second entity comprising the impacted entity configured to be influenced by the enforced change;
wherein the second entity is other than the first entity; and
wherein the one or more NF entities are deployed in the first entity and the network management entity is deployed in the second entity, or the one or more NF entities are deployed in the second entity and the network management entity is deployed in the first entity.

Claim 18 (Canceled).

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior cited art fails to disclose in the context of the claimed invention: 
“block, for a first period of time, transmission of the generated context towards the one or more NF entities upon receiving a notification message from the network management entity,
wherein the notification message is generated by the network management entity once the network management entity decides to enforce the change upon receiving the generated context from the controlling entity, and 
wherein the first period of time is greater than or equal to a second period of time required for the network management entity to enforce the change."
Wu et al. U.S. Patent Application Publication 2017/0244614 - discloses monitoring network slices and dynamically adjusting resources based on context. 
Chiosi et al. U.S. Patent Application Publication 2016/0062746 discloses propagating network changes by a controller to implement the orchestration policies.  
The prior cited art singly or in combination does not teach the totality of the independent claims when read in light of the specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Relevant Prior Art: 
Senarath et al. U.S. Patent Application Publication 2018/0332485- discloses network slice management in a Network Virtualization environment. 
Roy et al. U.S. Patent Application Publication 2018/0285166- discloses micro-level virtualization monitoring and management. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746.  The examiner can normally be reached on 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/JMC/Examiner, Art Unit 2459   

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459